RECE|VED

55'¥’\§.
wl l ‘* 2013 UNITED sTATEs DISTRICT CoURT

 

DARRIN ROBINSON, CIVIL ACTION NO. 1118'CV'966~P

VERSUS JUDGE DEE D. DRELL

RODNEY SLAY, ET AL. MAGISTRATE JUDGE PEREZ'MONTES
J U D G M E N T

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW§

IT IS ORDERED that the §1983 complaint and motion for injunctive relief

(Doc. 1) is DENIED and DISMISSED With prejudice under §§1915(€)(2)(b) and

1915A.
<’?'Z`_
THUS DONE AND SIGNED at AleXandria, Louisiana, this fig day of
/N/.@/l/Em ,613/3-.-2618.

 

 
 

 

DEE"D`.`"'i`)RELL"
UNITED sTATEs DISTRICT JUDGE

